UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 02 , 2012 Date of Report (Date of earliest event reported) BB&T Corporation (Exact name of registrant as specified in its charter) Commission file number : 1-10853 North Carolina 56-0939887 (State of incorporation) (I.R.S. Employer Identification No.) 200 West Second Street Winston-Salem, North Carolina 27101 (Address of principal executive offices) (Zip Code) (336) 733-2000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8 Other Events On April 2, 2012, BB&T Corporation (“BB&T”) submitted redemption notices to the property trustee for each trust listed below, which will result in the redemption of the trust preferred securities identified in the table below on the redemption date specified for each security. Each series of trust preferred securities is currently callable and the redemptions are being undertaken at the option of BB&T. Under applicable regulatory capital guidelines issued by bank regulatory agencies, upon notice of redemption, these trust preferred securities will no longer qualify as Tier 1 capital for BB&T. These redemptions are consistent with the capital plan BB&T submitted to the Federal Reserve Board, and will be funded by general corporate reserves. Trust Security Principal Amount CUSIP Redemption Date Trustee/Paying Agent Mason-Dixon 10.07% Preferred $20,000,000 57520R200 May 2, 2012 Deutsche Bank Trust Capital Trust Securities Company Americas Premier Capital 9% Cumulative $28,750,000 740469200 May 2, 2012 U.S. Bank National Trust I Preferred Association Securities MainStreet 8.9% Capital $46,000,000 56063FAC6 May 2, 2012 The Bank of New Capital Trust I Securities York Mellon The holders of trust preferred securities of Mason-Dixon Capital Trust and MainStreet Capital Trust I will receive 103.021% and 102.670% of the principal amounts, respectively. The trust preferred securities of Premier Capital Trust I will be redeemed at 100% of the principal amount per security, which will beequal to the liquidation amount of $25 per trust preferred security, plus accrued and unpaid distributions to the redemption date. S I G N A T U R E Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BB&T CORPORATION (Registrant) By: /s/ Robert J. Johnson, Jr. Name: Robert J. Johnson, Jr. Title: Executive Vice President, General Counsel, Secretaryand Chief Corporate Governance Officer Date: April 02
